Title: To Benjamin Franklin from Dumas, 25 June 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La haie 25 Juin 1780
Je fais de mon mieux pour pallier & exténuer ici le mal de Charlestown; & j’y reussis passablement. Si je pouvois produire un mot de votre part sous les yeux de notre ami là-dessus, ce ne seroit pas mal. Il craint que cela n’ébranle la constance du Congrès: & je m’évertue à le rassurer là-dessus. Je fus avant hier matin chez le Prince de Galitzin Envoyé plénipe. de Russie, qui me connoît depuis longtemps. Je lui donnai copie de votre Lettre aux Armateurs, & le morceau de la vôtre à moi, où vous me dites, que pour montrer votre respect à S. M. l’Imperatrice de Russie vous ne condamneriez plus la propriété angloise trouvée dans des bâtimens neutres. Il a reçu ces pieces avec plaisir, & fait entendre qu’il en fera part à sa Cour.
Je tiens de notre ami, qu’on a voulu brûler l’Escadre Russe dans le Port où elle est; le feu étoit déjà dans un des vaisseaux. Heureusement on l’a éteint, avant qu’il soit parvenu aux poudres pour le faire sauter au milieu des autres. On a tout de suite dépêché un Exprès à l’Impératrice pour lui faire part de cette tentative dont tout le monde soupçonne des gens que je n’ai pas besoin de vous nommer. Ceci est sûr; car c’est le Resident de la Rep. à Petersbourg, Mr. Swart qui l’écrit à L.h.P.
Je crois avoir oublié, Monsieur, de vous marquer, à la priere de Mr. D’Oudermeulen, qu’il vous a écrit le 15 de ce mois une Lettre sous couvert de Mr. Jean Teissier Marchd. d’Amst., qui l’a adressée à un Négociant ou Banquier de Paris, & qu’on s’attend à une réponse par mon canal. Je suis avec un très-grand respect, Monsieur Votre très-humble & très obéissant serviteur
Dumas
Passy à S.E. M. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. M. Plenipe. / of the United States, &c. / Passy./.
Notation: Dumas la haie June 25. 80
